NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                       Argued June 12, 2012
                                      Decided August 10, 2012

                                              Before

                                WILLIAM J. BAUER, Circuit Judge

                                MICHAEL S. KANNE, Circuit Judge

                                ANN CLAIRE WILLIAMS, Circuit Judge
          
No. 10‐1499

LYNETTE K. DUPREE,                                  Appeal from the United States District
     Plaintiff‐Appellant,                           Court for the Northern District of Illinois,
                                                    Eastern Division.
        v.
                                                    No. 08 C 2114
RAYMOND H. LAHOOD,
    Defendant‐Appellee.                             Joan Humphrey Lefkow,
                                                    Judge.

                                            O R D E R

        Lynette DuPree contends that she was discriminated against on the basis of her
status as an African‐American woman when she was denied a promotion at the Federal
Aviation Administration. She brought race and sex claims under Title VII, see 42 U.S.C.
§ 2000e‐2, against the Secretary of the Department of Transportation. The Secretary moved
for summary judgment, which the district court granted. Because she has not provided
evidence from which a rational trier of fact could conclude that the promotion decision was
motivated by her race or sex, we affirm the judgment of the district court.
No. 10‐1499                                                                            Page 2

        Because we are reviewing a grant of summary judgment, we present the facts and
their reasonable inferences in DuPree’s favor. See Smith v. Bray, No. 11‐1935, 2012 U.S. App.
LEXIS 10471, at *3–4 (7th Cir. May 24, 2012). Over 16 years Dupree has steadily progressed
her way up the ageny’s hierarchy, starting from a mail processing clerk, to her current job as
a Telecommunications Specialist in the Operations Branch of the FAA. The Operations
Branch controls radars, automation, fiber optics, and satellites within the National Airspace
System. This Branch contains the Telecommunications and Spectrum Engineering Section
(TSE), which oversees two groups. The telecommunications group, where Dupree works,
manages telecommunications equipment. The spectrum engineering group consists of
engineers who ensure that there is no frequency interference at new radar or
communications facilities. As a Specialist in the telecommunications group, DuPree
procures equipment and manages a budget. She is the only African‐American woman in the
90‐person Operations Branch.

        Soon after DuPree started her current job in 1989, Claude Nunez became her
supervisor. As early as 2000 DuPree began telling him that she wanted to move to a higher
pay grade. Nunez advised DuPree to obtain more experience on the national level, on the
field level, on projects with higher visibility, and with the National Airspace System, all of
which she did. DuPree worked on a national contract that gave her both local field
experience and award recognition on the national level. At a staff meeting, however, Nunez
failed to acknowledge DuPree’s work on the national contract even though he praised every
other member of the section. Nunez later told Dupree that he did not praise her at the
meeting because she had already been recognized nationally for that project.

        DuPree made other efforts to secure a promotion. She worked a six‐month “detail”
in 2002 as a temporary TSE Supervisor. DuPree took the temporary position even though,
because she was not an engineer, she could not receive the temporary pay increase that four
others (white males) had received when they handled the detail. During the six‐month
detail, lead engineers complained to Nunez that DuPree was not properly using them or
coordinating assignments. Moreover, DuPree’s relationship with her administrative
assistant deteriorated badly. These conflicts, however, resolved themselves by the time the
detail ended.

       Shortly after DuPree’s detail as TSE Supervisor ended, the FAA decided to make the
supervisory position permanent. The vacancy announcement said that the position requires
both an advanced knowledge of “the technical aspects of the work directed” and “budget,
human resource, and other administrative polices and procedures.” Unlike in the past, the
position was not limited to engineers; anybody with a high degree of technical ability could
apply.
No. 10‐1499                                                                               Page 3

       Fewer than 20 people applied for the position. The applicants included DuPree and
Jeff McCoy, who was, like DuPree, a non‐engineer, but, unlike DuPree, a white male. Diana
Maeillo, a personnel specialist in Human Resources, reviewed the applications and
compiled a list of 13 unranked candidates who met the minimum qualifications. Maeillo
sent the list to Nunez, who was to review the candidates and make his recommendation to
Jody Oles, the Operations Branch Manager. Oles would make the hiring decision based on
Nunez’s recommendation.

        Nunez wrote a memo recommending McCoy, and Oles accepted the advice. (Nunez
recommended at least one other candidate over DuPree.) The recommendation memo
explained that McCoy had the most extensive technical experience of all the candidates.
Nunez later testified that this was the most important factor because the Operation Branch’s
first priority is to ensure that all telecommunications systems remain operating and to
restore connectivity immediately if they fail. Nunez cited McCoy’s receipt of the FAA’s
prestigious “Technician of the Year” award in 2002, his leadership and supervisory skills,
and his involvement in a program that required high‐level oral and written briefings on
technical matters. As for DuPree, Nunez reported that, although she had more years with
the FAA than McCoy and notable successes in her career, her application failed to describe
adequately her ability to identify and solve technical problems.

      DuPree challenges the honesty of this recommendation by citing testimony at an
administrative hearing before the EEOC and from two depositions. At the EEOC hearing,
Nunez testified about the differences in technical skills between men and women:

               Q: Here’s my question. Let me try it again. There are some people who
       will argue that women aren’t as good at math as men are. And then there will
       be lots of people to then try to explain, if you accept that assumption, this is
       having to do with what they’re directed towards in education and that kind
       of thing. In your experience, have you found that—let’s go with the issue of
       gender—that the kind of technical expertise needed for this position is more
       likely to be found in men than women?

              A: Based on the demographics of our organization, I guess I would
       tend to agree with that.

              Q: Okay. And I thank you for your candor. I really do . . . I mean, you
       made your decision at the time. And knowing we were going to come to this
       hearing, have you given some consideration as to whether or not the
       conclusion that you have just articulated in any way might have gone into
No. 10‐1499                                                                               Page 4

       why you were more likely to favor somebody with Mr. McCoy’s background
       as opposed to my client’s background?

              A: Could you repeat that again?

              Q: Sure. Given what you have just said, and I think we’re dealing with
       the real world here, is it possible that based upon that experience, you are
       more likely to believe that a male like Mr. McCoy may be more likely to have
       the technical skill sets than a female like my client?

              A: I would agree with that.

              Q: Okay.

              A: Again, based on our demographics.

Nunez also testified in a later deposition that he thought DuPree “shied away” from
technical issues (though he could not provide an example) because her focus was on more
administrative matters. Finally, DuPree testified that while she was performing a temporary
promotion in the 1990ʹs, a white female accused DuPree of showing favoritism toward an
African‐American worker. With no investigation, DuPree says, Nunez told DuPree, “We
can’t have this,” and ended her promotion that day.

        In opposing the FAA’s motion for summary judgment, DuPree relied on both the
direct and indirect methods of proof. Under the direct method, DuPree argued that Nunez
harbored anti‐black and anti‐female bias, that he acted on this bias in making his
recommendation, and that Nunez’s stated reasons for not choosing her are pretextual.
Under the indirect method, DuPree argued that she was similarly situated to McCoy and
that, as she argued under the direct method, Nunez’s reasons for choosing McCoy were
merely a pretext for discrimination. The district court disagreed, and granted summary
judgment for the defendant. The court reasoned that DuPree’s evidence at most establishes
that the FAA personnel made the wrong decision, not that they are lying about their
reasons.

        On appeal DuPree renews her race and sex claims under both the direct and indirect
methods of proof. Under the direct method of proof, a plaintiff “must demonstrate a triable
issue as to whether discrimination motivated the adverse employment action.” Hanners v.
Trent, 674 F.3d 683, 691 (7th Cir. 2012); Davis v. Time Warner Cable of Se. Wis., L.P., 651 F.3d
664, 672 (7th Cir. 2011). A triable issue might exist based on circumstantial evidence, which
No. 10‐1499                                                                                   Page 5

may take the form of a “mosaic.” See Troupe v. May Dep’t Stores Co., 20 F.3d 734, 737 (7th Cir.
1994). But Troupe, which first used the “mosaic” language, did not create a separate
standard: The bottom‐line question is still whether the plaintiff has presented evidence from
which a rational trier of fact could reasonably infer that the defendant took an adverse
employment action against the plaintiff because the latter was a member of a protected
class. Dass v. Chi. Bd. of Educ., Nos. 10‐3844 & 11‐1104, 2012 U.S. App. LEXIS 7373, at *30–*31
(7th Cir. Apr. 12, 2012); Hanners, 674 F.3d at 692; Sylvester v. SOS Children’s Vills. Ill., Inc., 453
F.3d 900, 904 (7th Cir. 2006). Moreover, the plaintiff’s circumstantial evidence “must point
directly to a discriminatory reason for the employer’s action and be directly related to the
employment decision.” Dass, 2012 U.S. App. LEXIS 7373, at *32 (internal quotation marks
and citations omitted).

       For her direct case, DuPree argues that the record contains several “bits and pieces
from which an inference of discriminatory intent might be drawn.” Dass, 2012 U.S. App.
LEXIS 7373, at *31–32; see also Petts v. Rockledge Furniture LLC, 534 F.3d 715, 720–21 (7th Cir.
2008); Troupe, 20 F.3d at 736. She relies heavily on Nunez’s testimony about the differences
in technical skills between men and women. She also invokes Nunez’s testimony that
DuPree supposedly “shied away” from technical issues; his refusal to praise her at a staff
meeting; and Nunez’s decision to end DuPree’s temporary promotion after a white
employee complained that DuPree was favoring a black employee.

        Nunez’s testimony that, based on the FAA’s demographics, males may be more
likely than females to have the needed technical skills may reflect his beliefs about the labor
pool. A jury could rationally infer from this testimony that Nunez presumes that in the
labor market men may be more likely than women to possess these technical skills. But even
so, this is not evidence that when comparing a male and female who both possess the
minimum required skills, he ignores their actual qualifications and instead relies on that
presumption. To violate Title VII, a decision‐maker must actually rely on an impermissible
bias in deciding whom to employ. See Adams v. Wal‐Mart Stores, Inc., 324 F.3d 935, 939 (7th
Cir. 2003) (ruling that even if decisionmaker was biased against African‐Americans, plaintiff
must have evidence that decisionmaker relied on the bias in making employment decision);
Gorence v. Eagle Food Ctrs., Inc., 242 F.3d 759, 762 (7th Cir. 2001) (“[B]igotry, per se, is not
actionable. It is actionable only if it results in injury to a plaintiff.”); Chambers v. American
Trans Air, Inc., 17 F.3d 998, 1004 (7th Cir. 1994 ) (“Liability under Title VII does not turn on
the bigotry of company managers unless that bigotry resulted in injury to the plaintiff.”).
Nunez’s EEOC testimony is not evidence of such reliance.

        DuPree replies that her other evidence shows that Nunez does act on improper
biases:  He praised everyone but her at a staff meeting, he asserted without proof at his
deposition that she “shied away” from technical issues, and he ended her temporary
No. 10‐1499                                                                                  Page 6

promotion merely because a coworker accused her of favoring blacks. But when taken
together and placed in context, none of this evidence supports an inference that Nunez acts
on prohibited biases. First, Nunez explained that because DuPree’s contract work had
already been nationally recognized, he did not need to laud her again at the staff meeting.
Second, Nunez substantiated in his recommendation memo how DuPree, in her application
for the promotion, neglected to explain adequately how she solves technical problems.
Finally, Nunez’s decision to halt DuPree’s temporary promotion after a co‐worker accused
DuPree of favoring blacks does not suggest bias because DuPree has no evidence that
Nunez reacts differently when workers are accused of white favoritism.

        In pursuing her direct case, DuPree next relies on a second set of circumstantial
evidence, “evidence that the plaintiff was qualified for the job in question but was passed
over in favor of a person outside the protected class and that the employer’s stated reason
was a pretext for discrimination.” Dass, 2012 U.S. App. LEXIS 7373, at *31–32; Petts, 534 F.3d
at 720–21; Troupe, 20 F.3d at 736. But “evidence of the applicants’ competing qualifications
does not constitute evidence of pretext unless those differences are so favorable to the
plaintiff that there can be no dispute among reasonable persons of impartial judgment that
the plaintiff was clearly better qualified for the position at issue.” Fischer v. Avanade, Inc., 519
F.3d 393, 404 (7th Cir. 2008); Mlynczak v. Bodman, 442 F.3d 1050, 1059–60 (7th Cir. 2006);
Millbrook v. IBP, Inc., 280 F.3d 1169, 1180 (7th Cir. 2002). 

       DuPree does not even assert that she was clearly more qualified for the job than
McCoy. She simply provides evidence that she acquired some technical experience and that
she was more qualified than McCoy in some areas. This is not evidence that she was
“clearly better qualified” than McCoy overall, who unlike DuPree was both Technician of
the Year and demonstrated supervisory and high‐level communications skills. DuPree
responds that the job posting never asserted that technical skills were more important than
administrative ones. But given the technical nature of the TSE Section and the fact that
DuPree, unlike McCoy, had previously worked in only a largely administrative section of
the TSE, a rational trier of fact could not say that DuPree was clearly superior to McCoy.
Without evidence that the FAA’s reliance on McCoy’s superior qualifications was
pretextual, DuPree cannot survive summary judgment on her direct case or on her indirect
case. O’Leary v. Accretive Health, Inc., 657 F.3d 625, 635 (7th Cir. 2011).

                                                                                      AFFIRMED.